Title: To James Madison from Benjamin Henry Latrobe, 16 April 1816
From: Latrobe, Benjamin Henry
To: Madison, James


                    
                        Sir,
                        Washington, April 16th. 1816
                    
                    Having a good opportunity to write to England, I will gladly avail myself of it, to make such enquiries, as might conduce to promote the object of the Governor of Virginia, in procuring a Professional Man of character & eminence to direct the improvement of the State by roads & Canals. It would however be necessary, perhaps, that I should mention the terms likely to be granted to the Principal Engineer. In order to lead to an estimate that is usually made of such services, I will take the liberty to mention a few facts.
                    My annual compensation as Engineer to the Delaware & Chesapeake Canal was 3.500$, independently of all expences incident to my employment, of which I rendered an account properly vouched. This Salary was given under the express condition that I might engage in any other professional business, residing however near the Canal, & giving notice of my absence—it being known that I was then also surveyor of the public buildings of the U.States. It is not generally understood, that, by the systematic arrangement which all Engineers make of their business, works of great magnitude at great distances from each other may be minutely directed by drawings & written instructions, together with occasional inspection

by personal attendance. During 3 Years however I conducted the Canal & public Buildings & several other minor works, the minutest details of which were directed in my own hand, by having able & faithful agents. My professional income was then about 7.500 ⅌ annum in all; 3.500 from the Canal 2.000 from the public buildings 1.000 from the Navy department, & the remainder from minor works. I have been thus candid, in order to show what may be expected. 22 Years ago, during my residence in England, when very young, & just commencing business my income was about 1.000 £ sterling from my profession. Mr. Rennie, the Scotch Engineer, a man of great eminence told me that he had made in one Year 12.000 £sterlng. about 50.000 dollars. Repton, engaged in beautifying & laying out parks, with whom I was very intimate (1794) stated his income to be 5.000 £sterling. These are extreme cases however. Weston was applied to 4 Years ago to undertake the New-York western navigation. He declined, & recommended Jessop, the younger. Fulton told me that his terms were all his expenses of removal, say 3.000$ (probably), & an annual Salary of 5.000$. Lower terms, I am confident, could not be obtained from any Man of eminence: & I presume higher it might not be necessary to offer. I am with high respect Yr
                    
                        
                            BHLatrobe
                        
                    
                